ORDER
The Disciplinary Review Board on August 26, 1996, having filed with the Court its decision concluding that OSCAR N. GASKINS of PHILADELPHIA, PENNSYLVANIA, who was admitted to the bar of this State in 1979, should be suspended from practice for a period of six months for respondent’s conviction of failure to file an income tax return, in violation of 26 U.S.C.A. § 7203, which conduct is in violation of RPC 8.4(b), and good cause appearing;
It is ORDERED that OSCAR N. GASKINS is hereby suspended from practice for a period of six months, effective December 9, 1996, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*573ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.